Citation Nr: 1243443	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied service connection for sarcoidosis. 

In July 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file. 

The appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, in August 2010 for additional development of the record.  Upon completion of the requested development, the case was returned to the Board.  

In November 2011, April 2012, and August 2012, the Board requested expert medical opinions to answer pertinent medical questions in this case.  Responses to those requests were received in March 2012, April 2012, and August 2012, respectively.

In a statement dated in October 2010, the Veteran requested that his claim for service connection for posttraumatic stress disorder be reopened.  As this matter has not yet been adjudicated, it is referred to the RO for the appropriate action.


REMAND

In response to the last expert medical opinion, received in August 2012, by a pulmonary specialist MD, who is also an associate professor, the Veteran submitted additional evidence, including an October 2012 rebuttal statement by his family physician who has treated the Veteran for many years.  The Veteran specifically requested to have his case remanded to the Agency of Original Jurisdiction (AOJ) for review of the new evidence in the first instance.  

VA regulations afford the claimant the right to new evidence initially reviewed by the agency of jurisdiction (AOJ), unless this procedural right is waived in writing by the Appellant.  38 C.F.R. § 20.1304 (2012). 

In this case, the Veteran specifically indicated in writing, in a November 2012 communication, that he specifically declined to waive his right to have the newly submitted evidence reviewed by the agency of original jurisdiction.  The Veteran has requested that the newly submitted medical evidence/argument be reviewed by the AOJ.  Remand to accomplish that review is required.  

In addition, the Veteran's physician, Dr. Ford, has provided statements in support of the claim and indicated that he has treated the Veteran for many years.  As those treatment records have not been provided, they and any other relevant evidence which may include any additional records of Dr. Phillips and Dr. Carmack should be obtained.

In addition, the pulmonary function test results which were referenced in the VA examination report of September 2010 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit or identify any additional medical records that are pertinent to his claim.  Specifically request that he provide or authorize the release of medical treatment records from Dr. Ford, Dr. Carmack, and any additional treatment records, not already of record, from Dr. Phillips.  

The Veteran should also be asked to identify whether he has received treatment at VA facilities and if so identify the facility or facilities and the approximate dates of treatment so VA can attempt to obtain the records.

2.  Obtain VA treatment records identified by the Veteran in response to step 1.

Also, obtain a copy of the results of the September 2010 VA pulmonary function testing that was accomplished in conjunction with the Veteran's VA compensation and pension examination.

3.  With respect to steps 1 and 2, if after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After undertaking any additional development that is deemed warranted, the claim should be readjudicated with consideration of all of the evidence of record.  The AOJ/AMC must review all evidence submitted or obtained since the February 2011 supplemental statement of the case (SSOC), including the medical expert opinions obtained by the Board, as well as the evidence submitted by the Veteran that was received in November 2012.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be afforded an opportunity to reply before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


